Citation Nr: 0920933	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-24 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
injury lumbar spine with degenerative disc disease, status 
post partial hemilaminectomy at L5-S1, currently evaluated as 
40 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service connected disabilities.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1982 to December 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There are indications in the Veteran's July 2006 and November 
2008 VA examination reports that his disability has caused 
marked interference with his employment and could cause other 
functional issues.  These findings are inconsistent but may 
show exceptional limitation beyond that contemplated by the 
rating schedule criteria for spine disabilities, which are 
driven more by limitation of motion measurements and fully 
incapacitating episodes requiring bed rest.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the Veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that 'the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.'

Although the VA examiners made a number of findings that may 
render a schedular evaluation inadequate, the reports were a 
bit vague and incomplete in their findings.  The VA examiner 
in July 2006 noted the Veteran had worked as a construction 
manager.  When commenting on the functional effect on the 
Veteran's occupation, the examiner indicated none, except 
that he could not do prolonged sitting or standing (1 hour), 
could not lift over 5 pounds or walk for longer than 20 
minutes.  In the effect on his activities of daily living the 
examiner indicated none, except the Veteran could not sleep 
for more than an hour at a time.  These comments are somewhat 
inconsistent and contradictory, as those would appear to be 
significant functional impairments.  The VA examiner in 
November 2008 did not comment on the Veteran's functional 
impairment, but indicated the Veteran reported he could not 
walk or sit down for more than 15 minutes at a time.  The 
comments of the examiners hint at serious functional 
impairment of the Veteran, but neither report is detailed 
enough to adequately assess the severity of the Veteran's 
condition.  

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2008).  

Therefore, the Board finds that a thorough and 
contemporaneous VA examination would certainly assist the 
Board in clarifying the current severity and detailed 
functional limitations caused by the Veteran's residuals, 
injury lumbar spine with degenerative disc disease, status 
post partial hemilaminectomy at L5-S1.  Such examination 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The RO should then 
readjudicate the claim, also considering whether the referral 
of the case to VA's Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability under the provisions of 38 C.F.R. § 
3.321(b) (2008) is appropriate.

To be granted, a claim of entitlement to a TDIU rating must 
be supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a Veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2007).  Unfortunately, 
the record does not contain a full medical opinion as to 
whether the Veteran is unable to secure and maintain gainful 
employment (physical or sedentary) in light of his service-
connected disabilities, particularly his residuals, injury 
lumbar spine with degenerative disc disease, status post 
partial hemilaminectomy at L5-S1.

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the Veteran's service-connected disability involving 
residuals, injury lumbar spine with degenerative disc 
disease, status post partial hemilaminectomy at L5-S1.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the Veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the AMC/RO should take corrective action.  Id.  

The medical records, at present, do not contain an adequate 
opinion whether the Veteran is unemployable as the result of 
his service-connected disabilities.  While some VA treatment 
records and examination reports contain indications that the 
Veteran may meet the VA criteria for unemployability, 
particularly given the Veteran's occupational history, these 
records do not contain a full explanation or rationale for 
such a conclusion.  There are no examination reports of 
record that address the extent of functional and industrial 
impairment or ability to obtain or maintain substantially 
gainful employment due to the Veteran's service-connected 
disabilities, primarily his residuals, injury lumbar spine 
with degenerative disc disease, status post partial 
hemilaminectomy at L5-S1.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination to determine the 
current nature and severity of his 
service-connected residuals, injury lumbar 
spine with degenerative disc disease, 
status post partial hemilaminectomy at L5-
S1.  The examiner should describe in 
detail all symptoms including pain or 
weakness.  The examiner should also 
discuss in detail whether the Veteran 
suffers from functional impairment, 
including the effect of the disability on 
the Veteran's  activities of daily living 
and whether the disability causes marked 
interference with employment.  Any and all 
appropriate testing, including but not 
limited to range of motion testing should 
be conducted.  The claims file must be 
made available for the examiner to review, 
and the examination report must indicate 
that this was accomplished.  

2.  Schedule the Veteran for a VA medical 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  The examiner should 
generally address the extent of functional 
and industrial impairment due to the 
Veteran's service-connected disabilities.  
The claims file must be made available to 
and thoroughly reviewed by the examiner in 
connection with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.
	
3.  Thereafter, the RO should readjudicate 
the claim, considering whether referral 
for extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b) is 
warranted for both issues.  If the issues 
on appeal remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




